Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the species of filter shown in FIG. 2, polyDADMAC as the species of electrostatic additive, and carbon as the species for removing soluble material in the reply filed on 1/7/2021 is acknowledged.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The concept of the elected species shown in FIG. 2 having a first filter media layer capable of filtering soluble material/ colloidal lead from a fluid lacks basis in the original disclosure and is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to line 1 of claim 1, it is unclear as to whether or not “colloidal” and “insoluble” refer to the same composition and structure of lead or to different compositions and structures. It is suggested that “colloidal, and insoluble lead” be changed to --and colloidal lead-- on line 1 of claim 1 to obviate this rejection.
With respect to line 4 of claim 1, it is unclear as to how “soluble material” relates to the soluble lead recited in the preamble. In addition, it is unclear as to what scope of chemical compositions is implied by “soluble material”. It is suggested that “soluble material” be changed to -- colloidal lead-- on line 4 of claim 1 to obviate this rejection.
Concerning line 5 of claim 1, “said colloidal particles” lack antecedent basis. In addition, it is unclear as to how “said colloidal particles” relate to the colloidal and insoluble lead recited in the preamble. It is suggested that “particles” be changed to –lead—on line 5 of claim 1 to obviate this rejection.
With respect to claim 2, it is unclear as to how “zeolites” and “cation or anion exchange resin” are capable of separating colloidal lead from water by electrostatic attraction. It is suggested that “zeolites, cation or anion exchange resin,” be deleted from the claim to obviate this rejection.

With respect to claim 4, defining the amount of electrostatic attraction additive in relation to the charge on the colloidal material, the mass of colloidal material being removed, and flow velocity or face velocity of the colloidal material through the first filter media layer is considered vague and indefinite since the charge on the colloidal material, the mass of colloidal material being removed, and flow velocity or face velocity of the colloidal material through the first filter media layer are variable (see M.P.E.P. 2173.05(b)II.).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al (US 2009/0188870).
With respect to claim 1, Schroeder et al disclose a filter capable of removing soluble, colloidal, and insoluble lead from a fluid including a container for receiving ingress fluid, and for securing and introducing filter media to the fluid (see claim 13 of Schroeder et al), a first filter media layer 32 for filtering soluble material from the fluid (see FIG 2, paragraph 43, and claim 13 of Schroeder et al), the first filter media layer being treated with an electrostatic attraction additive (e.g., ion exchange resin, see claim 13 of Schroeder et al) capable of functioning such that the colloidal particles are retained through electrostatic attraction within the first filter media 
Concerning claim 2, Schroeder et al disclose an electrostatic additive including cation or anion exchange resin (see claim 13 of Schroeder et al, the term ion exchange resin encompassing cation and anion exchange resin).
As to claim 4, Schroeder et al disclose a sufficient amount of electrostatic attraction additive to remove colloidal particles (e.g., since claim 13 broadly recites an amount of ion exchange resin).
Regarding claim 5, Schroeder et al discloses using ion exchange resins as the first filter media layer (see claim 13 of Schroeder et al).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (US 2009/0188870).
With respect to claim 4, Schroeder et al fail to specify the sufficient amount of electrostatic attraction additive necessary to remove said colloidal material as being a combination of a charge on the first filter media layer, a charge of the colloidal material, a mass of the colloidal material being removed, a pore size of the first filter media layer, and a flow rate or face velocity of the colloidal material through the first filter media layer, however, such a .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (US 2009/0188870) in view of Pearks et al (US 2011/0139701) and Rawson et al (US 2008/0023405).
With respect to claim 1, Schroeder et al disclose a filter capable of removing soluble, colloidal, and insoluble lead from a fluid including a container for receiving ingress fluid, and for securing and introducing filter media to said fluid (see claim 13 of Schroeder et al), a first filter media layer 32 for filtering soluble material from the fluid (see FIG 2, paragraph 43, and claim 13 of Schroeder et al), any soluble material subsequently passing through at least a second filter 36 media layer, thereby being removed from the fluid (see paragraph 43). Schroder et al disclose the first filter layer as including carbon particles (see paragraph 43) but fail to specify the first filter media layer as being treated with an electrostatic attraction additive such that the colloidal particles of lead are retained through electrostatic attraction within the first filter media layer until becoming soluble in the fluid. Pearks et al disclose an electrostatic additive in the form of carbon particles charged with a cationic polymer capable of removing negatively charged colloidal particles from water (see paragraphs 18-19 of Pearks et al). One of ordinary skill in the art could have combined the electrostatic additive disclosed by Parks et al with the first filter layer in the filter disclosed by Schroeder et al and in combination each element would perform the same function as it would have separately. One of ordinary skill in the art would have found the results of the combination to have been predictable since Rawson et al disclose that a medium that is positively charged can be used to separate negatively charged colloidal lead from water (see paragraphs 25 and 37 of Rawson et al).
Concerning claim 2, Pearks et al disclose particles charged with charged polymers (e.g., particles of activated carbon charged with cationic polymers, see paragraphs 18-19).

With respect to claim 4, Schroeder et al and Pearks et al fail to specify the sufficient amount of electrostatic attraction additive necessary to remove said colloidal material as being a combination of a charge on the first filter media layer, a charge of the colloidal material, a mass of the colloidal material being removed, a pore size of the first filter media layer, and a flow rate or face velocity of the colloidal material through the first filter media layer, however, such a modification is well known in the electrostatic separation art and would have been obvious in order to provide a required  separation capacity for colloidal lead for a particular application.
Regarding claim 5, Schroeder et al discloses using ion exchange resins as the first filter media layer (see claim 13 of Schroeder et al).

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rawson et al (US 2008/0023405).
With respect to claim 1, Rawson et al discloses a filter 14 for removing soluble, colloidal, and insoluble lead from a fluid (see FIGS. 3-4) including a container 22 for receiving ingress fluid, and for securing and introducing filter media to the fluid, a first filter media layer 32 treated with an electrostatic attraction additive, capable of functioning such that colloidal particles are retained through electrostatic attraction within the first filter media layer until becoming soluble in the fluid (see paragraph 29), and subsequently passing through at least a second filter media layer 42, thereby being removed from the fluid (see paragraph 29). Rawson et al fail to specify the first filter media layer 32 as filtering soluble material from the fluid in the case of the species shown in FIGS. 3-4. Rawson et al discloses a species that includes a filter media layer 132 for filtering soluble material from the fluid and being treated with an electrostatic attraction additive 136 such that said colloidal particles are retained through electrostatic attraction within the filter media layer 132(see FIGS. 5-7). It would have been obvious to have 
Concerning claim 2, Rawson et al disclose the electrostatic attraction additive including particles of zeolite (e.g., ATS, see paragraph 21), cation exchange resin (e.g., a weak cation exchange resin, see paragraph 21), powdered alumina (see paragraph 25), and nano-alumina (see paragraph 26).
As to claim 4, Rawson et al fail to specify the sufficient amount of electrostatic attraction additive necessary to remove said colloidal material as being a combination of a charge on the first filter media layer, a charge of the colloidal material, a mass of the colloidal material being removed, a pore size of the first filter media layer, and a flow rate or face velocity of the colloidal material through the first filter media layer, however, such a modification is well known in the electrostatic separation art and would have been obvious in order to provide a required  separation capacity for colloidal lead for a particular application.
Regarding claim 5, Rawson et al disclose ion exchange resin or zeolites as the first filter media layer (see paragraph 21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rawson et al (US 2008/0023405) in view of Pearks et al (US 2011/0139701).
With respect to claim 3, Rawson et al fail to specify the electrostatic additive as including a charged carbon core treated with polyDADMAC. Pearks et al disclose an electrostatic additive in the form of a charged carbon core (e.g., defined by a particle of activated carbon) treated with polyDADMAC capable of removing negatively charged particles from water (see paragraphs 18-19 of Pearks et al). One of ordinary skill in the art could have combined the electrostatic additive disclosed by Pearks et al with the first filter layer in the filter disclosed by Rawson et al and in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773